Citation Nr: 1415930	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-44 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected fracture of the left femur.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected fracture of the right patella.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected fracture of the left ankle.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In August 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  During his August 2013 hearing, the Veteran testified that VA examinations conducted to assess the severity of his service-connected disabilities did not adequately take into account the pain he experienced.  Further, he asserted that the severity of his symptoms have worsened over the course of the more than five years since his August 2008 examination.  The Veteran most recently underwent a VA examination in June 2010.  Given the Veteran's contentions and the length of time since the last examination, the Board finds that an additional examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400 (1997);

Since the claims file is being returned it should be updated to include VA treatment records compiled since September 2010.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for left femur, right knee or left ankle complaints September 2010.  If no medical records are available, this fact should be noted in the claims file.

2.  After completion of the foregoing, schedule the Veteran for a VA joints examination to determine the current severity of his service-connected fracture of left femur, fracture of the right patella, and fracture of the left ankle.  The entire claims file should be made available and reviewed by the examiner.  

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected disabilities.  The examiner should also describe any functional loss due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should describe the degree of any functional loss that is likely to result from a flare-up of symptoms or during periods of repeated or extended use.

3.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


